Citation Nr: 0738098	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-01 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected spastic colon.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected  obstructive bladder disability.

4.  Entitlement to service connection for prostatism.


REPRESENTATION

Veteran represented by:	Delaware Commission of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
2004.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware (the RO).

Procedural history

The veteran submitted his March 2004 claim before his 
discharge from active duty on August 31, 2004.

In the December 2004 rating decision which forms the basis 
for this appeal, the RO granted service connection for 
spastic colon and obstructive bladder, evaluating each as 
noncompensably disabling effective September 1, 2004, the day 
after the veteran left military service.  The December 2004 
rating decision also denied entitlement to service connection 
for sinusitis and prostatism.  The veteran timely appealed.  

In June 2006 decision, the Board remanded the case for the 
scheduling of a personal hearing before a Veterans Law Judge 
(VLJ) at the RO.  In August 2007, the veteran and his 
representative presented evidence and testimony at a hearing 
at the RO before the undersigned VLJ.  A transcript of the 
hearing has been associated with the veteran's VA claims 
folder.

Issues not on appeal

In the December 2004 rating decision, the RO also granted 
service connection for genital herpes and post excision of 
lipomas, evaluating both as noncompensably disabling.  The 
December 2004 rating decision also denied entitlement to 
service connection for rosacea, and denied entitlement to a 
10 percent evaluation based on multiple noncompensable 
service-connected disabilities.  See 38 C.F.R. § 3.324 
(2007).

The veteran disagreed with that decision as to the issue of 
genital herpes.  However, the veteran withdrew his appeal as 
to that issue during the August 2007 hearing.  See 38 C.F.R. 
§ 20.204 (2007).  

Thus, the Board finds that the issues which are currently in 
appellate status are the four issues listed on the title page 
of this decision..  

Remanded issues

The issues of entitlement to an increased initial disability 
rating for an obstructive bladder disability and entitlement 
to service connection for prostatism are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's service-connected spastic colon is 
manifested by pain in the upper right abdominal quadrant 
occurring six-to-eight times per year lasting up to three 
days, with feelings of constipation and without diarrhea, and 
pain controlled by over the counter medication.

2.  The veteran's sinusitis was incurred during service.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) disability 
rating for service-connected spastic colon disability are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.114, 
Diagnostic Code 7319 (2007).

2.  Entitlement to service connection for sinusitis is 
warranted.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 U.S.C.A. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his spastic colon disability is 
worse than VA recognizes, and he seeks service connection for 
a sinusitis condition which he contends was incurred during 
service.  As is discussed elsewhere in this decision, the 
remaining two issues on appeal, entitlement to an increased 
disability rating for the service-connected bladder 
disability and entitlement to service connection for 
prostatism, are being remanded for additional development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  

As noted above, in June 2006 the Board remanded the claim and 
instructed the Veterans Benefit Administration (VBA) to 
schedule the veteran for a hearing before a VLJ at the RO.  
Also as noted in the Introduction, the veteran and his 
representative appeared at a hearing before the undersigned 
VLJ in August 2007.  Thus, the Board finds that VBA has 
complied with the Board's remand instructions.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefined the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  



The veteran was informed in a May 2004 letter that the 
evidence must show:

1.  You had an injury in military service, or a 
disease that began in or was made worse during 
military service, or an event in service causing 
injury or disease.

2.  You have a current physical or mental 
disability.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.

See the May 2004 VCAA letter, page 5.

The veteran was informed of VA's duty to assist him in the 
development of his claim, wherein the veteran was advised 
that VA would obtain all evidence kept by VA and any other 
Federal agency, including VA facilities and service medical 
records, and that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency.  The VCAA letter specifically informed 
the veteran that if he wished for VA to obtain private 
medical records on his behalf "you must give us enough 
information about your records so that we can request them 
from the person or agency that has them."  

Moreover, the veteran was informed that VA would assist him 
in making his claim by providing a medical examination or 
getting a medical opinion if it were necessary.  

The veteran was informed in a March 2006 VCAA letter that if 
he had or knew of any other evidence or information that 
supported his claim, to either send it to VA or let them know 
about it.  See page 2.  In essence, the veteran was asked to 
"give us everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, regarding entitlement to an increased initial 
rating, the first three elements, (1) veteran status, (2) 
current existence of a disability, and (3) relationship of 
such disability to the veteran's service, are not at issue.  
The veteran's claim was denied based on element (4).  The 
veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to elements (4) 
and (5) in the March 2006 VCAA letter.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records, and the veteran was 
accorded a VA examination in June 2004.  

During the August 2007 personal hearing, the veteran 
identified additional medical records during his testimony, 
and he was provided a period of 90 days to provide such 
information to the Board, beginning on August 24, 2007.  See 
38 U.S.C.A. § 709 (2007).  No such information was provided.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative presented 
evidence and argument in support of his claim at the August 
2007 hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to these two issues.

1.  Entitlement to an increased (compensable) disability 
rating for service-connected spastic colon.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The veteran's spastic colon was rated under Diagnostic Code 
7319 [Irritable colon syndrome (spastic colitis, mucous 
colitis, etc.)].  The Board agrees with this rating and finds 
that none of the criteria in any other diagnostic code offers 
more closely related symptomatology.  Importantly, neither 
the veteran nor his representative has contended that any 
other diagnostic code is more appropriate.  Thus, the Board 
finds that the application of Diagnostic Code 7319 was and is 
appropriate. 
Specific schedular criteria

Under Diagnostic Code 7319 the following levels of disability 
are included:

Mild; disturbances of bowel function with occasional episodes 
of abdominal distress . . . . . 0 percent;

Moderate; frequent episodes of bowel disturbance with 
abdominal distress . . . . . 10 percent;

Severe; diarrhea, or alternating diarrhea and constipation, 
with more or less constant abdominal stress . . . . . . 30 
percent.



Analysis

Schedular rating

The veteran in substance contends that he is entitled to a 
compensable disability rating because his service-connected 
spastic colon condition is worse than that recognized by VA.  

The veteran testified that his service-connected spastic 
colon disability is manifested by pain in the upper right 
abdominal quadrant which occurs about six-to-eight times per 
year.  See the August 2007 hearing transcript, page 18.  The 
pain usually lasts for a period of up to three days.  Id., 
page 19.  The veteran testified that he experienced feelings 
of constipation, but was not in-fact constipated, and he did 
not experience diarrhea.  Id., pages 21 and 22.  The veteran 
reported that he was able to control the pain by taking 
Motrin.  Id, page 21.

The Board notes that the veteran is competent to testify 
about his own medical symptomatology.  See 38 C.F.R. 
§ 3.159(a)(2) (2007).  The Board further finds that the 
veteran's statements are credible.

As noted above, the criteria for a compensable disability 
rating requires "frequent episodes of bowel disturbance with 
abdominal distress."  The veteran's testimony does not 
describe a condition which meets the criteria for a 
compensable rating: his pain is very infrequent, occurring 
only 6-to-8 times per year; and, he experiences "a feeling" 
of constipation, but does not actually experience 
constipation or diarrhea.  Thus, his episodes are not 
frequent, and while he suffers abdominal distress, it appears 
from the evidence that he does not experience bowel 
disturbance.

In addition, there is no record of any medical treatment for 
the service-connected gastrointestinal condition since the 
veteran retires from military service.  This lack of 
treatment is indicative of a mild condition.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].

The Board wishes to make it clear that it has no reason to 
doubt that the veteran experiences abdominal distress due to 
his service-connected disability.  Such symptoms, however, 
are specifically contemplated in the currently assigned 
noncompensable rating.

Staged ratings

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The Board notes that the RO did not provide staged ratings, 
and further finds that there is no factual basis to do so; 
the evidence supports a conclusion that the veteran's 
condition has not been worse than the condition he described 
for any period since his discharge from active duty.  

Extraschedular consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2006); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The veteran has never raised the matter of his entitlement to 
an extraschedular rating.  Moreover, the veteran and his 
representative have not identified any factors which may be 
considered to be exceptional or unusual. Nor has the RO 
addressed the matter.  Accordingly, the matter of the 
veteran's potential entitlement to an extraschedular rating 
will not be considered by the Board.  
See also Bernard v. Brown, 4 Vet. App. 384 (1993).

Conclusion

For those reasons, the Board finds that the criteria for an 
increased disability rating for service-connected spastic 
colon are not met.  The benefit sought on appeal is denied.

2.  Entitlement to service connection for sinusitis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the disease identity is established, there is 
no requirement of an evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2007).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (2007); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997). In Voerth 
v. West, 
13 Vet. App. 117, 120 (1999), the Court stated that in Savage 
it had clearly held that 38 C.F.R. § 3.303 does not relieve 
the claimant of his burden of providing a medical nexus.

Analysis

The veteran contends he incurred sinusitis during service and 
that it has remained in a chronic condition since his 
discharge.  

The Board will address each Hickson element in turn.  

With regard to element (1) the June 2004 VA medical examiner 
diagnosed the veteran with sinusitis.  Thus, element (1) is 
satisfied.

With regard to element (2), the veteran was diagnosed with 
sinusitis in 1996 and allergic rhinosinusitis in 2000, during 
service.    Thus, element (2) is satisfied.

The veteran's claim was denied because the RO determined that 
the veteran's sinusitis condition was not "chronic."  The 
crux of this case is whether the evidence is sufficient to 
establish element (3), medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  After reviewing the file and in particular the 
hearing transcript, the Board believes that service 
connection may be granted based on continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b), discussed above.

At the August 2007 hearing, the veteran testified that on a 
yearly basis during service, he would contract a cold which 
would lead to a sinus infection which was treated by 
antibiotics.  See hearing transcript at page 4.  He further 
testified that the condition always existed and would flare 
up during a cold or severe allergy.  
Finally, he testified that he has suffered the same 
symptomatology since his discharge.  See the hearing 
transcript, at page 5.  The Board finds that the veteran is 
competent to testify about his symptomatology, and further 
finds that his testimony is congruent with the medical 
evidence of record.

In sum, the Board finds that the evidence of continuity of 
symptomatology provided by the veteran is sufficient to 
establish a nexus between the veteran's in-service complaints 
and diagnoses and his current condition.  See 38 C.F.R. 
§ 3.303(b).  In so finding, the Board takes notice of the in-
service findings of sinusitis as well sass the relatively 
brief period of time which has elapsed since the veteran's 
retirement from service.  

For these reasons, element (3), and therefore all three 
Hickson elements, are met.
The Board finds that service connection for sinusitis is 
warranted.


ORDER

Entitlement to an increased disability rating for service-
connected spastic colon disability is denied.

Entitlement to service connection for sinusitis is granted.





	(CONTINUED ON NEXT PAGE)


REMAND

3.  Entitlement to an increased (compensable) disability 
rating for a service-connected obstructive bladder 
disability.

4.  Entitlement to service connection for prostatism.

Reasons for remand

The evidence includes a 1993 diagnosis of detrusor-external 
sphincter dyssynergia.  The veteran's medical records include 
a January 2001 (during service) operative report signed by 
Dr. H.K., M.D., which reports that the veteran was diagnosed 
with prostatism, benign prostatic hypertophy, and sphincter 
dyssyneria.  

During the August 2007 personal hearing, the veteran 
testified that the bladder was obstructed by the prostate 
condition.  See the hearing transcript at pages 13 and 14.  
The veteran testified that he has symptomatology regarding 
his ability to void his bladder, but the evidence does not 
allow the Board to determine whether a prostate condition is 
currently manifested, and to what degree the veteran 
continues to suffer from an obstruction to his bladder.

Thus, at this point, the medical evidence does not clearly 
describe the veteran's current bladder symptomatology.  The 
record further does not indicate what symptoms are 
attributable to what condition [i.e., the service-connected 
bladder disability and the prostate disability for which the 
veteran seeks service connection], and whether the two 
conditions are related.  The record, in its present state, 
therefore raises questions that need to be addressed by 
competent medical personnel.  

The Board also notes two that the record indicates that the 
veteran has identified further medical records pertaining to 
his bladder and prostate conditions.  
This matter should be explored by the agency of original 
jurisdiction on remand.  



Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should contact the veteran in 
writing and request that he identify any 
medical treatment he has received for 
bladder and prostate conditions.  Since 
his retirement from military service.  VBA 
should attempt to obtain and associate 
with the veteran's VA Claims folder any 
such medical records so identified.

2.  After completion of the foregoing 
development, VBA should schedule the 
veteran for a physical examination to 
determine the current nature of the 
veteran's bladder and prostate 
disabilities.  The examiner specifically 
should describe current symptomatology 
attributable to an obstructive bladder 
disorder.  The examiner should also render 
an opinion as to whether the veteran has a 
current prostate disorder, describe 
current symptomatology of such prostate 
disorder, and further opine whether it is 
as likely as not that the condition was 
incurred in or aggravated during service.  
The examiner should also indicate whether, 
and to what extent, any prostate disorder 
impacts the functioning of related organs, 
to include the bladder.  A report should 
be prepared and associated with the 
veteran's VA claims folder.  

3.  After undertaking any further 
evidentiary and/or procedural development 
which it deems to be necessary, VBA should 
adjudicate the veteran's claims of 
entitlement to an increased (compensable) 
disability rating for the service-
connected obstructive bladder disorder, 
and service connection for prostatitis.  
If the benefits sought on appeal remain 
denied, in whole or in part, VBA should 
provide the veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


